Exhibit 10.1

UAL CORPORATION AND UNITED AIR LINES, INC.

EXECUTIVE SEVERANCE PLAN

The Human Resources Subcommittee of the Board of Directors (such subcommittee or
any successor committee appointed by the Board of Directors, the “Committee”) of
UAL Corporation, a Delaware corporation (together with its wholly owned
subsidiary, United Air Lines, Inc., a Delaware corporation, sometimes referred
to herein as, the “Company”) recognizes the importance to the best interests of
the Company and its stockholders of ensuring that the Company and its
subsidiaries have the continued dedication and leadership of the Company’s key
employees.  Therefore, the Committee has decided that it is in the Company’s
best interest to adopt this Executive Severance Plan (this “Plan”) in order to
encourage the retention of key employees.

SECTION 1.  Definitions.  For purposes of this Plan, the following terms shall
have the meanings set forth below:

(a)  “Accrued Rights” shall have the meaning set forth in Section 3(a)(v).

(b)  “Affiliate(s)” means, with respect to any specified person, any other
person that, directly or indirectly, through one or more intermediaries,
controls, is controlled by, or is under common control with, such specified
person.  For purposes of the definition of “Affiliate(s),” the term “person” has
the meaning described in Section 13(d) of the Securities Exchange Act of 1934,
as amended from time to time, or any successor statute thereto.

(c)  “Annual Base Salary” means, with respect to any Participant, such
Participant’s annual rate of base salary in effect immediately prior to such
Participant’s Termination Date.

d)  “Annual Bonus” means, with respect to any Participant, such Participant’s
Annual Base Salary times such Participant’s individual “incentive opportunity”
percentage at “target” under the UAL Corporation Success Sharing Program -
Performance Incentive Plan (or any successor plan in which the Participant
participates immediately prior to the Termination Date) as in effect immediately
prior to such Participant’s Termination Date.

(e)  “Cause” means, with respect to any Participant, the occurrence of any one
of the following:

(i) the Participant is convicted of, or pleads guilty or nolo contendere to, any
felony or any other crime involving moral turpitude;

(ii) the Participant’s misappropriation, embezzlement or misuse of funds or
property belonging to the Company or a Subsidiary;


--------------------------------------------------------------------------------


(iii) the Participant commits one or more acts or omissions constituting
negligence, fraud or other misconduct that the Company determines has a
detrimental effect on the Company;

(iv) the Participant continually fails, following notice from the Company, to
perform substantially the Participant’s employment duties (other than as a
result of incapacity due to physical or mental illness); or

(v) the Participant commits a material violation of any of the Company’s
policies (including the Company’s Code of Business Conduct and Ethics, as in
effect from time to time) that the Company determines is detrimental to the best
interests of the Company.

(f)  “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated thereunder.

(g)  “Disability” means, with respect to any Participant, that such Participant
becomes eligible to receive income replacement benefits under any long-term
disability plan covering employees of the Company or its Subsidiaries.

(h)  “Effective Date” shall have the meaning set forth in Section 11.

(i)  “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, or any successor statute thereto.

(j)  “Participant” shall have the meaning set forth in Section 2.

(k)  “Plan Administrator” means the Company’s Senior Vice President - General
Counsel or such other person as may be designated by the Company from time to
time.

(l)  “Qualifying Position” shall have the meaning set forth in Section 2.

(m)  “Qualifying Termination” means, with respect to any Participant, any
termination of such Participant’s employment, other than a voluntary resignation
by such Participant or a termination by the Company for Cause, death or
Disability, that is effective (or with respect to which such Participant is
given written notice) during the period of the Plan’s effectiveness.

(n)  “SAM Plan” means the United Airlines Salaried and Management Severance Pay
Plan or any successor thereto.

(o)  “Severance Benefits” shall have the meaning set forth in Section 3(a).

(p)  “Severance Multiple” means, with respect to any Participant, the number
that corresponds to such Participant’s tier (in each case, as set forth on
Schedule A), based on such Participant’s position with the Company as of the
Termination Date.

2


--------------------------------------------------------------------------------


(q)  “Severance Period” means a number of years (or a portion thereof) equal to
the Severance Multiple.

(r)  “Subsidiary” means any entity in which the Company, directly or indirectly,
possesses 50% or more of the total combined voting power of all classes of its
stock.

(s)  “Termination Date” means, with respect to any Participant, the date on
which the termination of such Participant’s employment, in accordance with the
terms of this Plan, is effective.

(t)  “Travel Program” means, with respect to any Participant, the travel program
applicable to such Participant as of such Participant’s Termination Date, or any
successor plan covering similarly situated employees.

(u)  “Years of Service” means, with respect to any Participant, the number of
consecutive years (including any partial year) that such Participant has been an
employee of the Company or its Subsidiaries as of such Participant’s Termination
Date.  For purposes hereof, “year” means any period of 12 consecutive calendar
months, without regard to any short-term leave, parental leave or other approved
absence.

SECTION 2.  Eligibility.  Participants in this Plan (“Participants”) are those
individuals who are classified as employees of the Company and its Subsidiaries
and who are employed by the Company or its Subsidiaries on or following the
Effective Date in a position that is classified by the Company as an officer or
as having a paygrade of 5 or 6 (any such position, a “Qualifying Position”),
other than any such employee who enters into an individual agreement with the
Company that provides for severance benefits; provided that unless an individual
is employed in a Qualifying Position immediately prior to termination of
employment, upon termination such individual shall be deemed not to be a
Participant and shall not be entitled to Severance Benefits hereunder, but may
be entitled to receive benefits under the SAM Plan in accordance with its
terms.  In no event will any Participant in this Plan also be a participant in
the SAM Plan, and each Participant shall waive, as a condition to receiving
benefits hereunder, all rights under the SAM Plan.

SECTION 3.  Termination of Employment.  (a)  Qualifying Termination.  Subject to
Section 3(a)(vi), in the event of a Participant’s Qualifying Termination, such
Participant shall be entitled to the following payments and benefits set forth
in this Section 3(a) (collectively, the “Severance Benefits”):

(i) Severance Pay.  The Company shall pay such Participant an amount equal to
such Participant’s Severance Multiple times the sum of (A) such Participant’s
Annual Base Salary and (B) such Participant’s Annual Bonus, the sum of such
amounts to be paid in equal installments on the normal payroll cycle over the
Severance Period, which shall begin, in accordance with Section 5, as soon as
practicable following the date the release described in Section 3(a)(vi) becomes
effective and irrevocable (the “Release Effective Date”); provided, however,
that such amount shall be paid in lieu of, and such Participant hereby waives
the right to receive, any other cash severance payment relating to salary or
bonus continuation such Participant is otherwise eligible to receive upon
termination of employment under any severance plan, practice, policy or program
of the Company or any Subsidiary.

3


--------------------------------------------------------------------------------


(ii) Continued Welfare and Other Employee Benefits.  The Company shall continue
to provide for medical, dental and Travel Program benefits to such Participant
and such Participant’s spouse and dependents (in each case, as provided in any
applicable plan) at least equal to the levels of benefits provided to other
similarly situated active employees of the Company and its Subsidiaries until
the earlier of (A) the end of the Severance Period and (B) in the case of
medical and dental benefits, the date that such Participant becomes covered
under a subsequent employer’s medical and dental plans.

(iii) Retirement Benefits.  For purposes of determining such Participant’s
eligibility to receive benefits under the Company’s post-retirement medical plan
as in effect immediately prior to the Termination Date (or any applicable plan
maintained by a successor company or any of its subsidiaries) and under the
Travel Program as it relates to retired employees, (A) such Participant’s years
of qualifying service shall be computed by adding two years of qualifying
service to such Participant’s actual service as of such Participant’s
Termination Date and (B) such Participant’s age shall be computed by adding two
years to such Participant’s actual age as of such Participant’s Termination
Date.

(iv) Outplacement Services.  Commencing on the Termination Date, such
Participant will be provided with outplacement assistance appropriate to the
position held by such Participant immediately prior to such Participant’s
Termination Date as determined from time to time in the Company’s sole
discretion.

(v) Accrued Rights.  Such Participant shall be entitled to (A) payments of any
unpaid Annual Base Salary, commissions, bonuses and other amounts earned or
accrued through such Participant’s Termination Date and reimbursement for any
unreimbursed business expenses incurred through such Participant’s Termination
Date and (B) any payments or benefits explicitly set forth in any other
agreements, benefit plans, practices, policies, arrangements and programs to
which such Participant is a party or in which such Participant participates
(other than severance benefits) (the rights to such payments, the “Accrued
Rights”).

(vi) Release of Claims.  Notwithstanding any provision of this Plan to the
contrary, the Company shall not be obligated to make any payments or provide any
benefits described in this Section 3(a), other than payments or benefits in
respect of the Accrued Rights, unless and until such time as such Participant
has executed and delivered a Separation Agreement and Release substantially in
the form of Exhibit A hereto and such release has become effective and
irrevocable in accordance with its terms.

(b)  Other Termination.  In the event of any termination of a Participant’s
employment other than a Qualifying Termination, such Participant shall not be
entitled to any additional payments or benefits from the Company under
Section 3(a), other than payments or benefits with respect to the Accrued
Rights.

4


--------------------------------------------------------------------------------


SECTION 4.  Claims Procedure.  (a)  Filing a Claim.  It is not normally
necessary to file a claim in order to receive benefits under this Plan. 
However, if a Participant (the “Claimant”) feels he or she has been improperly
denied severance benefits, any claim for payment of severance benefits shall be
signed, dated and submitted to the Senior Vice President - General Counsel &
Secretary, as set forth in Section 14.  The Plan Administrator shall then
evaluate the claim and notify the Claimant of the approval or disapproval in
accordance with the provisions of this Plan not later than 90 days after the
Company’s receipt of such claim unless special circumstances require an
extension of time for processing the claims.  If such an extension of time for
processing is required, written notice of the extension shall be furnished to
the Claimant prior to the termination of the initial 90 day period which shall
specify the special circumstances requiring an extension and the date by which a
final decision will be reached (which date shall not be later than 180 days
after the date on which the claim was filed).  If the Claimant does not provide
all the necessary information for the Plan Administrator to process the claim,
the Plan Administrator may request additional information and set deadlines for
the Claimant to provide that information.

(b)  Notice of Initial Determination.  The Claimant shall be given a written
notice in which the Claimant shall be advised as to whether the claim is granted
or denied, in whole or in part.  If a claim is denied, in whole or in part, the
Claimant shall be given written notice which shall contain (i) the specific
reasons for the denial, (ii) specific references to pertinent Plan provisions on
which the denial is based, (iii) a description of any additional material or
information necessary to perfect the claim and an explanation of why such
material or information is necessary and (iv) an explanation of this Plan’s
appeal procedures, which shall also include a statement of the Claimant’s right
to bring a civil action under Section 502(a) of ERISA following a denial of the
claim upon review.

(c)  Right to Appeal.  If a claim for payment of severance benefits made in
accordance with the procedures specified in this Plan is denied, in whole or in
part, the Claimant shall have the right to request that the Plan Administrator
review the denial, provided that the Claimant files a written request for review
with the Plan Administrator within 60 days after the date on which the Claimant
received written notification of the denial.  The Claimant may review or receive
copies, upon request and free of charge, any documents, records or other
information “relevant” (within the meaning of Department of Labor Regulation
2560.503-1(m)(8)) to the Claimant’s claim.  The Claimant may also submit written
comments, documents, records and other information relating to his or her claim.

(d)  Review of Appeal.  In deciding a Claimant’s appeal, the Plan Administrator
shall take into account all comments, documents, records and other information
submitted by the Claimant relating to the claim, without regard to whether such
information was submitted or considered in the initial review of the claim.  If
the Claimant does not provide all the necessary information for the Plan
Administrator to decide the appeal, the Plan Administrator may request
additional information and set deadlines for the Claimant to provide that
information.  Within 60 days after a request for review is received, the review
shall be made and the Claimant shall be advised in writing of the decision on
review, unless special circumstances require an extension of time for processing
the review, in which case

5


--------------------------------------------------------------------------------


the Claimant shall be given a written notification within such initial 60 day
period specifying the reasons for the extension and when such review shall be
completed (provided that such review shall be completed within 120 days after
the date on which the request for review was filed).

(e)  Notice of Appeal Determination.  The decision on review shall be forwarded
to the Claimant in writing and, in the case of a denial, shall include (i)
specific reasons for the decision, (ii) specific references to the pertinent
Plan provisions upon which the decision is based, (iii) a statement that the
Claimant is entitled to receive, upon request and free of charge, reasonable
access to, and copies of, all documents, records or other information relevant
to the Claimant’s claim and (iv) a statement of the Claimant’s right to bring a
civil action under Section 502(a) of ERISA following a wholly or partially
denied claim for benefits.  The Plan Administrator’s decision on review shall be
final and binding on all persons for all purposes.  If a Claimant shall fail to
file a request for review in accordance with the procedures herein outlined,
such Claimant shall have no right to review and shall have no right to bring an
action in any court, and the denial of the claim shall become final and binding
on all persons for all purposes.  Any notice and decisions by the Plan
Administrator under this Section 4 may be furnished electronically in accordance
with Department of Labor Regulation 2520.104b-1(c)(i), (iii) and (iv).

SECTION 5.  Section 409A; Changes in Law.  (a)   It is the intention of the
Company that the provisions of this Plan comply with Section 409A of the Code,
and all provisions of this Plan shall be construed and interpreted in a manner
consistent with Section 409A of the Code.  To the extent necessary to avoid
imposition of any additional tax or interest penalties under Section 409A (such
tax and interest penalties, a “Section 409A Tax”), notwithstanding the timing of
payment provided in any other Section of this Plan, the timing of any payment,
distribution or benefit pursuant to this Plan shall be subject to a six-month
delay in a manner consistent with Section 409A(a)(2)(B)(i) of the Code and the
Participant shall not be entitled to the crediting of any interest in respect of
such six-month delay; provided that if a Participant dies during such six-month
period, any such delayed payments shall not be further delayed, and shall be
immediately payable to the Participant’s devisee, legatee or other designee or,
should there be no such designee, to the Participant’s estate in accordance with
the applicable provisions of this Plan.  From and after the Effective Date, (a)
the Company shall administer and operate this Plan in compliance with Section
409A of the Code and any rules, regulations or other guidance promulgated
thereunder as in effect from time to time and (b) in the event that the Company
determines that any provision of this Plan does not comply with Section 409A of
the Code or any such rules, regulations or guidance and that as a result any
Participant may become subject to a Section 409A Tax, notwithstanding Section
11, the Company shall amend or modify such provision to avoid the application of
such Section 409A Tax, and in no event shall any Participant’s consent be
required for such amendment or modification.  Notwithstanding any provision of
this Plan to the contrary, the Participant is solely responsible and liable for
the satisfaction of all taxes and penalties that may arise in connection with
amounts payable pursuant to this Plan (including any taxes arising under Section
409A of the Code), and the Company shall not have any obligation to indemnify or
otherwise hold a Participant harmless from any or all of such taxes.

6


--------------------------------------------------------------------------------


(b)  In the event that the Company determines that any provision of this Plan
violates, or would result in any material liability (other than liabilities for
Severance Benefits) to the Company under, any law, regulation, rule or similar
authority of any governmental agency (other than Section 409A of the Code), the
Company shall be entitled, notwithstanding Section 11, to amend or modify such
provision as the Company determines in its discretion to be necessary or
desirable to avoid such violation or liability, and in no event shall any
Participant’s consent be required for such amendment or modification.

SECTION 6.  Offset; No Mitigation.  (a)  The amount of a Participant’s Severance
Benefits shall be reduced to the extent necessary to defray any outstanding
financial obligations that the Participant may have to the Company or any
Affiliate, including but not limited to, amounts owed under the Company travel
program, expense account balances, overpayment of salary, commissions or
bonuses, advances, loans, and the value of any computer hardware or software,
communications equipment or other property of the Company or any Affiliate
assigned to or misappropriated by the Participant (whether or not in the
individual’s possession) that he or she does not return to the Company or
Affiliate.  Severance Benefits under the Plan shall be reduced by any payments
made or to be made by the Company to the Participant to comply with, or satisfy
liability under, the Worker Adjustment and Retraining Notification Act (“WARN”)
or any other Federal, State, or local law requiring payments in connection with
an involuntary termination of employment, plant shutdown, or workforce
reduction, including, but not limited to, amounts paid in connection with paid
leaves of absence, back pay, benefits, and other payments intended to satisfy
such liability or alleged liability. 

(b)  In no event shall any Participant be obligated to seek other employment or
take any other action by way of mitigation of the amounts payable to the
Participant under any of the provisions of this Plan and, except as specifically
provided in Section 3(a)(ii), such amounts shall not be reduced whether or not
the Participant obtains other employment.

SECTION 7.  Withholding.  The Company may deduct and withhold from any amounts
payable under this Plan such Federal, state, local, foreign or other taxes as
are required to be withheld pursuant to any applicable law or regulation.

SECTION 8.  Successors.  This Plan shall bind any successor (a “Successor”) to
all or substantially all of the business or assets of the Company (whether
direct or indirect, by purchase, merger, consolidation or otherwise), in the
same manner and to the same extent that the Company would have been obligated
under this Plan if no such succession had taken place.  In the case of any
transaction in which a Successor would not, pursuant to the foregoing provision
or by operation of law, be bound by this Plan, the Company shall require such
Successor expressly and unconditionally to assume and agree to perform the
Company’s obligations under this Plan, in the same manner and to the same extent
that the Company would have been required to perform such obligations if no such
succession had taken place.  The term “Company”, as used in this Plan, shall
mean the Company as hereinbefore defined and any Successor and any assignee to
such business or assets which by reason hereof becomes bound by this Plan.

7


--------------------------------------------------------------------------------


SECTION 9.  GOVERNING LAW.  THIS PLAN SHALL BE DEEMED TO BE MADE IN THE STATE OF
ILLINOIS, AND, TO THE EXTENT NOT PREEMPTED BY ERISA OR OTHER FEDERAL LAW, THE
VALIDITY, INTERPRETATION, CONSTRUCTION AND PERFORMANCE OF THIS PLAN IN ALL
RESPECTS SHALL BE GOVERNED BY THE LAWS OF THE STATE OF ILLINOIS WITHOUT REGARD
TO ITS PRINCIPLES OF CONFLICTS OF LAW.

SECTION 10.  No Guarantee of Employment.  This Plan shall not be construed as
creating any contract of employment between the Company, on the one hand, and
any Participant, on the other hand, nor shall this Plan be construed as
restricting in any way the rights of the Company to terminate the employment of
any Participant at any time and for any reason subject, however, to any rights
of a Participant under this Plan.

SECTION 11.  Effective Date, Amendment and Termination of this Plan.  This Plan
shall become effective on April 1, 2007 (the “Effective Date”).  The Committee
may amend, modify or terminate this Plan at any time; provided, however, that
(a) except as specifically provided in Section 5, no amendment that is
materially adverse to any Participant will be effective without such
Participant’s written consent until one year after its adoption, (b) termination
of the Plan will not be effective until the first anniversary of the date of the
relevant corporate action authorizing the Plan’s termination and (c) no such
amendment, modification or termination shall affect the right to any unpaid
Severance Benefits of any Participant whose Termination Date has occurred prior
to such amendment, modification or termination of this Plan.  The failure of the
Company or a Participant to insist upon strict adherence to any term of this
Plan on any occasion shall not be considered as a waiver of the Company’s or
such Participant’s rights or deprive the Company or such Participant of the
right thereafter to insist upon strict adherence to that term or any other term
of this Plan.  No failure or delay by the Company or any Participant in
exercising any right or power hereunder will operate as a waiver thereof, nor
will any single or partial exercise of any such right or power, or any
abandonment of any steps to enforce such right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.

SECTION 12.  Severability.  If any term or provision of this Plan is invalid,
illegal or incapable of being enforced by any applicable law or public policy,
all other conditions and provisions of this Plan shall nonetheless remain in
full force and effect.

SECTION 13.  Survival.  The provisions of this Plan, including Sections  3, 4,
5, 6, 7 and 8 shall survive and remain binding and enforceable, notwithstanding
the expiration or termination of this Plan, the termination of a Participant’s
employment with the Company for any reason or any settlement of the financial
rights and obligations arising from such Participant’s participation hereunder,
to the extent necessary to preserve the intended benefits of such provisions.

SECTION 14.  Notices.  All notices or other communications required or permitted
by this Plan will be made in writing and all such notices or communications will
be deemed to have been duly given when delivered or (unless otherwise specified)
mailed

8


--------------------------------------------------------------------------------


by United States certified or registered mail, return receipt requested, postage
prepaid, addressed as follows:

(a) If to the Company:                  Attention:        Senior Vice
President—General Counsel & Secretary

 

 

 

On or prior to April 22, 2007:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

United Airlines - WHQLD

 

 

 

 

 

 

 

 

 

P.O. Box 66100

 

 

 

 

 

 

 

 

 

Chicago, IL 60666

 

 

 

 

 

 

 

 

 

Fax: 847-700-4099

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

On or after April 23, 2007:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

United Air Lines, Inc.

 

 

 

 

 

 

 

 

 

Attn: Corporate Secretary’s Office

 

 

 

 

 

 

 

 

77 W. Wacker Drive

 

 

 

 

 

 

 

 

 

Chicago, Illinois 60601

 

 

 

 

 

 

 

 

 

Fax: 312-997-8180

 

 

 

 

 

 

(b) If to a Participant, to such Participant’s address as most recently supplied
to the Company and set forth in the Company’s records;

or to such other address as any party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.

SECTION 15.  Headings and References.  The headings of this Plan are inserted
for convenience only and neither constitute a part of this Plan nor affect in
any way the meaning or interpretation of this Plan.  When a reference in this
Plan is made to a Section, such reference shall be to a Section of this Plan
unless otherwise indicated.

SECTION 16.  Interpretation.  For purposes of this Plan, the words “include” and
“including”, and variations thereof, shall not be deemed to be terms of
limitation but rather shall be deemed to be followed by the words “without
limitation”.  The term “or” is not exclusive.  The word “extent” in the phrase
“to the extent” shall mean the degree to which a subject or other thing extends,
and such phrase shall not mean simply “if”.

*                       *                       *                      
*                       *                       *

9


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Company has caused this Executive Severance Plan to be
executed on its behalf, effective as of April 1, 2007, or as otherwise noted
herein.

 

 

UAL CORPORATION

 

 

 

 

 

 

 

 

 

 

 

/s/ Frederic F. Brace                                  

 

 

 

Frederic F. Brace

 

 

 

Executive Vice President and

 

 

 

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

UNITED AIR LINES, INC.

 

 

 

 

 

 

 

 

 

 

 

/s/ Frederic F. Brace                                 

 

 

 

Frederic F. Brace

 

 

 

Executive Vice President and

 

 

 

Chief Financial Officer

 

 

10


--------------------------------------------------------------------------------


SCHEDULE A

 

Position

Tier

Severance Multiple

 

 

 

Executive Council Members

Tier I

2

 

 

 

Senior Vice Presidents who are not Executive Council Members

Tier II

1.5

 

 

 

Vice Presidents

Tier III

2 times the Participant’s Years of Service, divided by 52 (rounded up to the
nearest tenth), with a minimum of 1 and a maximum of 1.5

 

 

 

Managing Directors (or any other title at pay grade 5 or 6)

Tier IV

2 times the Participant’s Years of Service, divided by 52 (rounded up to the
nearest tenth), with a minimum of 0.5 and a maximum of 1

 

 


--------------------------------------------------------------------------------


EXHIBIT A

 

SEPARATION AGREEMENT AND RELEASE

I.                 Release.  For good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the undersigned, with the
intention of binding himself/herself, his/her heirs, executors, administrators
and assigns, does hereby release and forever discharge UAL Corporation, a
Delaware corporation (“UAL”), United Air Lines, Inc., a Delaware corporation
(“UA”, UAL and UA sometimes collectively referred to herein as the “Company”),
and its present and former subsidiaries and affiliates, together with their
present and former officers, directors, executives, agents, employees,
successors, predecessors and assigns (collectively, the “Released Parties”),
from any and all claims, actions, causes of action, demands, rights, damages,
debts, accounts, suits, expenses, attorneys’ fees and liabilities of whatever
kind or nature in law, equity, or otherwise, whether now known or unknown
(collectively, the “Claims”), which the undersigned now has, owns or holds, or
has at any time heretofore had, owned or held against any Released Party,
arising out of or in any way connected with the undersigned’s employment
relationship with the Company, its subsidiaries, predecessors or affiliated
entities, or the termination thereof, under any Federal, state or local statute,
rule, or regulation, or principle of common, tort or contract law, including but
not limited to, the Fair Labor Standards Act of 1938, as amended, 29 U.S.C.
§§ 201 et seq., the Family and Medical Leave Act of 1993, as amended (the
“FMLA”), 29 U.S.C. §§ 2601 et seq., Title VII of the Civil Rights Act of 1964,
as amended, 42 U.S.C. §§ 2000e et seq., the Age Discrimination in Employment Act
of 1967, as amended, 29 U.S.C. §§ 621 et seq., the Americans with Disabilities
Act of 1990, as amended, 42 U.S.C. §§ 12101 et seq., the Worker Adjustment and
Retraining Notification Act of 1988, as amended, 29 U.S.C. §§ 2101 et seq., the
Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C. §§ 1001
et seq., and any other equivalent or similar Federal, state, or local statute;
provided, however, that nothing herein shall release the Company of its
obligations under that certain Executive Severance Plan of the Company in which
the undersigned participates (including the Accrued Rights (as defined
therein)).  The undersigned understands that, as a result of executing this
Separation Agreement and Release, he/she will not have the right to assert that
the Company or any other Released Party unlawfully terminated his/her employment
or violated any of his/her rights in connection with his/her employment or
otherwise.

The undersigned affirms that he/she has not filed, caused to be filed, or
presently is a party to any Claim, complaint or action against any Released
Party in any forum or form and that he/she knows of no facts which may lead to
any Claim, complaint or action being filed against any Released Party in any
forum by the undersigned or by any agency, group, etc.  The undersigned further
affirms that he/she has been paid and/or has received all leave (paid or
unpaid), compensation, wages, bonuses, commissions, and/or benefits to which
he/she may be entitled and that no other leave (paid or unpaid), compensation,
wages, bonuses, commissions and/or benefits are due to him/her from the Company
and its subsidiaries, except as specifically provided in this Separation
Agreement and Release.  The undersigned furthermore affirms that he/she has no
known

  


--------------------------------------------------------------------------------


workplace injuries or occupational diseases and has been provided and/or has not
been denied any leave requested under the FMLA.  If any agency or court assumes
jurisdiction of any such Claim, complaint or action against any Released Party
on behalf of the undersigned, the undersigned will request such agency or court
to withdraw the matter.

The undersigned further declares and represents that he/she has carefully read
and fully understands the terms of this Separation Agreement and Release and
that he/she has been advised and had the opportunity to seek the advice and
assistance of counsel with regard to this Separation Agreement and Release, that
he/she may take up to and including 21 days from receipt of this Separation
Agreement and Release, to consider whether to sign this Separation Agreement and
Release, that he/she may revoke this Separation Agreement and Release within
seven calendar days after signing it by delivering to the Company written
notification of revocation, and that he/she knowingly and voluntarily, of
his/her own free will, without any duress, being fully informed and after due
deliberate action, accepts the terms of and signs the same as his own free act.

II.                Protected Rights.  The Company and the undersigned agree that
nothing in this Separation Agreement and Release is intended to or shall be
construed to affect, limit or otherwise interfere with any non-waivable right of
the undersigned under any Federal, state or local law, including the right to
file a charge or participate in an investigation or proceeding conducted by the
Equal Employment Opportunity Commission (“EEOC”) or to exercise any other right
that cannot be waived under applicable law.  The undersigned is releasing,
however, his/her right to any monetary recovery or relief should the EEOC or any
other agency pursue Claims on his/her behalf.  Further, should the EEOC or any
other agency obtain monetary relief on his/her behalf, the undersigned assigns
to the Company all rights to such relief.

III.              Noncompetition.  The undersigned agrees that the he/she shall
not, without the prior written consent of the Company, during the Severance
Period (as defined in the Executive Severance Plan), take a Competitive Position
(as defined below) with a Competitor.  For purposes of this Separation Agreement
and Release, (i) “Competitor” means any airline or air carrier or any company
affiliated, directly or indirectly, with another airline or air carrier, and
(ii) “Competitive Position” means becoming employed by, a member of the board of
directors of, a consultant to, or to otherwise provide services of any nature
to, a Competitor directly or indirectly.

IV.              Nonsolicitation.  The undersigned agrees that the he/she will
not, during the Severance Period, directly or indirectly, for the benefit of any
Competitor of the Company, solicit the employment or services of, hire, or
assist in the hiring of any management employee who is employed by the Company
or any of its subsidiaries on the Termination Date.

V.                Non-Disparagement.  The undersigned further agrees not to
make, or cause to be made, any statement, observation or opinion, or communicate
any information (whether oral or written, directly or indirectly) that (i)
accuses or implies that the Released Parties engaged in any wrongful, unlawful
or improper conduct, whether relating to the undersigned’s employment (or the
termination thereof), the business or

2


--------------------------------------------------------------------------------


operations of the Company, or otherwise; or (ii) disparages, impugns or in any
way reflects adversely upon the business or reputation of the Released Parties. 
Nothing herein will be deemed to preclude the undersigned from providing
truthful testimony or information pursuant to subpoena, court order or similar
legal process, or instituting and pursuing legal action.

VI.              Third-Party Litigation.  The undersigned agrees to be available
to the Company and its affiliates on a reasonable basis in connection with any
pending or threatened claims, charges or litigation in which the Company or any
of its affiliates is now or may become involved, or any other claims or demands
made against or upon the Company or any of its affiliates, regardless of whether
or not the undersigned is a named defendant in any particular case.

VII.             Return of Property.  The undersigned shall return to the
Company on or before [10 DAYS AFTER TERMINATION DATE], all property of the
Company in the undersigned’s possession or subject to the undersigned’s control,
including without limitation any laptop computers, keys, credit cards, cellular
telephones and files.  The undersigned shall not alter any of the Company’s
records or computer files in any way after [TERMINATION DATE].

VIII.            Confidential Information.  The undersigned agrees to hold
confidential, and not to disclose to any person, firm, corporation, partnership
or agency, any trade secret or Confidential Information (as defined below)
gained in the course of the undersigned’s employment with the Company concerning
the Company or any of its affiliates, except if such disclosure is required by
law or legal process. “Confidential Information” shall include, without
limitation, information concerning financial affairs, business plans or
strategies, product pricing information, operating policies and procedures,
vendor information and proprietary statistics or reports.  The undersigned
agrees not to remove any Confidential Information from the Company, not to
request that others do so on the undersigned’s behalf and to return any
Confidential Information currently in the undersigned’s possession to the
Company.

IX.              Severability.  If any term or provision of this Separation
Agreement and Release is invalid, illegal or incapable of being enforced by any
applicable law or public policy, all other conditions and provisions of this
Separation Agreement and Release shall nonetheless remain in full force and
effect so long as the economic and legal substance of the transactions
contemplated by this Separation Agreement and Release is not affected in any
manner materially adverse to any party.

X.               GOVERNING LAW.  THIS SEPARATION AGREEMENT AND RELEASE SHALL BE
DEEMED TO BE MADE IN THE STATE OF ILLINOIS, AND, TO THE EXTENT NOT PREEMPTED BY
ERISA OR OTHER FEDERAL LAW, THE VALIDITY, INTERPRETATION, CONSTRUCTION AND
PERFORMANCE OF THIS AGREEMENT IN ALL RESPECTS SHALL BE GOVERNED BY THE LAWS OF
THE STATE OF ILLINOIS WITHOUT REGARD TO ITS PRINCIPLES OF CONFLICTS OF LAW.

3


--------------------------------------------------------------------------------


Effective on the eighth calendar day following the date set forth below.

 

 

UAL CORPORATION,

 

 

 

 

by

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

UNITED AIR LINES, INC.,

 

 

 

 

by

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

EMPLOYEE,

 

 

 

 

 

 

 

 

 

[NAME]

 

 

 

Date

Signed:_________________________

 

4


--------------------------------------------------------------------------------